DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206-1, 206-2, 562.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 112, line 4, “block 442” should be -block 562-.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,996,975. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current claims 20-28
Claims 1-9, ‘975 patent
20. A method, comprising: receiving, from a state machine, an interrupt message by a base address register of logic circuitry coupled to a plurality of memory media types each having different latency or persistence characteristics, or both, wherein the interrupt message is generated responsive to receiving a read request initiated by an input/output (I/O) device;
1. A method, comprising: receiving, from a state machine, an interrupt message by a base address register of a component in a memory device that comprises a plurality of memory media types each having different latency or persistence characteristics, the interrupt message generated, responsive to receiving a read request initiated by an input/output (I/O) device;
receiving, from the logic circuitry, the interrupt message by a hypervisor;
receiving, from the component in the memory device, the interrupt message by a hypervisor;
gathering, by the hypervisor, address register access information from the logic circuitry; and
gathering, by the hypervisor, address register access information from the component in the memory device;
determining, by the hypervisor, a physical location of data associated with the read request.
determining, by the hypervisor, a physical location of data associated with the read request; and

storing the data in one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a request frequency associated with the data.
21. The method of claim 20, wherein the method includes reading, by the hypervisor, the data associated with the read request and corresponding to the address register access information.
2. The method of claim 1, wherein the method includes reading, by the hypervisor, the data associated with the read request and corresponding to the address register access information.
22. The method of claim 20, wherein the address is a physical address location of the data.
3. The method of claim 1, wherein the address is a physical address location of the data.
23. The method of claim 20, wherein the method includes executing the read request responsive to the data being stored in a non-persistent component coupled to the logic circuitry.
4. The method of claim 1, wherein the method includes executing the read request responsive to the data being stored in a non-persistent component of the memory device.
24. The method of claim 23, wherein the method includes storing the data in the non- persistent component responsive to the data being stored in a persistent component coupled to the logic circuitry.
5. The method of claim 1, wherein the method includes storing the data in the non-persistent component of the memory device responsive to the data being stored in the persistent component of the memory device.
25. The method of claim 20, wherein the method includes transferring, via the hypervisor, the data to a non-persistent component coupled to the logic circuitry.
6. The method of claim 1, wherein the method includes transferring, via the hypervisor, the data to the non-persistent component of the memory device.
26. The method of claim 20, wherein the method includes writing, via the hypervisor, data associated with the I/O device to the logic circuitry.
7. The method of claim 1, wherein the method includes writing, via the hypervisor, data associated with the I/O device to the component in the memory device.
27. The method of claim 20, wherein the method includes updating a memory management component of the logic circuitry to redirect read requests for the address to a non- persistent memory component coupled to the logic circuitry responsive to the data being stored in a persistent component coupled to the logic circuitry.
8. The method of claim 1, wherein the method includes updating a memory management component of the memory device to redirect read requests for the address to the non-persistent memory component of the memory device responsive to the data being stored in the persistent component of the memory device.
28. The method of claim 20, wherein the method includes recording a memory device type the hypervisor used to respond to the read request.
9. The method of claim 1, wherein the method includes recording a memory device type the hypervisor used to respond to the read request.


Both the current claim 20 and claim 1 of the ‘975 patent disclose a method, comprising: receiving, from a state machine, an interrupt message by a base address register of logic circuitry coupled to a plurality of memory media types each having different latency or persistence characteristics, or both, wherein the interrupt message is generated responsive to receiving a read request initiated by an input/output (I/O) device; receiving, from the logic circuitry, the interrupt message by a hypervisor; gathering, by the hypervisor, address register access information from the logic circuitry; and determining, by the hypervisor, a physical location of data associated with the read request.
Claim 1 of the ‘975 patent is more specific about the logic circuitry being a component in a memory device, and further discloses storing the data in one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a request frequency associated with the data. The current claim 20 does not disclose these elements. In these respects, current claim 20 appears to be broader than current claim 1 of the ‘975 patent.
Both the current claim 21 and claim 2 of the ‘975 patent disclose reading, by the hypervisor, the data associated with the read request and corresponding to the address register access information.
Both the current claim 22 and claim 3 of the ‘975 patent disclose wherein the address is a physical address location of the data.
Both the current claim 23 and claim 4 of the ‘975 patent disclose wherein the method includes executing the read request responsive to the data being stored in a non-persistent component coupled to the logic circuitry/memory device.
Both the current claim 24 and claim 5 of the ‘975 patent disclose wherein the method includes storing the data in the non- persistent component responsive to the data being stored in a persistent component coupled to the logic circuitry/memory device.
Both the current claim 25 and claim 6 of the ‘975 patent disclose wherein the method includes transferring, via the hypervisor, the data to a non-persistent component coupled to the logic circuitry/of the memory device.
Both the current claim 26 and claim 7 of the ‘975 patent disclose wherein the method includes writing, via the hypervisor, data associated with the I/O device to the logic circuitry/memory device.
Both the current claim 27 and claim 8 of the ‘975 patent disclose wherein the method includes updating a memory management component of the logic circuitry/memory device to redirect read requests for the address to a non- persistent memory component coupled to the logic circuitry responsive to the data being stored in a persistent component coupled to the logic circuitry/of the memory device.
Both the current claim 28 and claim 9 of the ‘975 patent disclose wherein the method includes recording a memory device type the hypervisor used to respond to the read request.

Claims 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of the ‘975 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 29-33, current application
Claims 10-14, ‘975 patent
29. An apparatus, comprising: an input/output (I/O) component configured to initiate a read request; a state machine configured to receive the read request initiated by the I/O component and generate an interrupt message;
10. An apparatus, comprising: an input/output (I/O) component configured to initiate a read request; a state machine configured to receive the read request initiated by the I/O component and generate an interrupt message;
a base address register of logic circuitry couplable to a plurality of memory media types each having different latency or persistence characteristics, the logic circuitry configured to receive the interrupt message; and
a base address register of a component in a memory device that comprises a plurality of memory media types each having different latency or persistence characteristics, the component configured to receive the interrupt message; and
a hypervisor, configured to: receive the interrupt message from the logic circuitry;
a hypervisor, configured to: receive the interrupt message from the component in the memory device;
gather address register access information from the base address register of the logic circuitry responsive to receiving the interrupt message;
gather address register access information from the base address register of the component in the memory device responsive to receiving the interrupt message;
determine a physical location of data associated with the read request; and
determine a physical location of data associated with the read request; and
read the data associated with the read request and corresponding to the address register access information.
read the data associated with the read request and corresponding to the address register access information; and

store the data in one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a request frequency associated with the data.
30. The apparatus of claim 29, wherein the hypervisor is configured to cause the data to be transferred to a non-persistent component couplable to the logic circuitry.
11. The apparatus of claim 10, wherein the hypervisor is configured to cause the data to be transferred to the non-persistent component of the memory device.
31. The apparatus of claim 29, wherein the hypervisor is configured to cause the data to be transferred to an intermediate component couplable to the logic circuitry.
12. The apparatus of claim 10, wherein the hypervisor is configured to cause the data to be transferred to an intermediate component of the memory device.
32. The apparatus of claim 29, wherein the apparatus includes a memory management component, and wherein the hypervisor is configured to update the memory management component to redirect read requests for the address to a non-persistent component couplable to the logic circuitry responsive to the data being stored in a persistent component couplable to the logic circuitry.
13. The apparatus of claim 10, wherein the apparatus includes a memory management component, and wherein the hypervisor is configured to update the memory management component to redirect read requests for the address to the non-persistent component of the memory device responsive to the data being stored in the persistent component of the memory device.
33. The apparatus of claim 32, wherein the address is a virtual machine physical address.
14. The apparatus of claim 13, wherein the address is a virtual machine physical address.


Both the current claim 29 and claim 10 of the ‘975 patent disclose an apparatus, comprising: an input/output (I/O) component configured to initiate a read request; a state machine configured to receive the read request initiated by the I/O component and generate an interrupt message; a base address register of logic circuitry couplable to a plurality of memory media types each having different latency or persistence characteristics, the logic circuitry configured to receive the interrupt message; and a hypervisor, configured to: receive the interrupt message from the logic circuitry; gather address register access information from the base address register of the logic circuitry responsive to receiving the interrupt message; determine a physical location of data associated with the read request; and read the data associated with the read request and corresponding to the address register access information.
Claim 10 of the ‘975 patent is more specific about the logic circuitry being a component in a memory device, and further discloses storing the data in one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a request frequency associated with the data. The current claim 29 does not disclose these elements. In these respects, the current claim 29 appears to be broader than claim 10 of the ‘975 patent.
Current claim 30 and claim 11 of the ‘975 patent both disclose wherein the hypervisor is configured to cause the data to be transferred to a non-persistent component couplable to the logic circuitry/of the memory device.
Current claim 31 and claim 12 of the ‘975 patent both disclose wherein the hypervisor is configured to cause the data to be transferred to an intermediate component couplable to the logic circuitry/of the memory device.
Current claim 32 and claim 13 of the ‘975 patent both disclose wherein the apparatus includes a memory management component, and wherein the hypervisor is configured to update the memory management component to redirect read requests for the address to a non-persistent component couplable to the logic circuitry/memory device responsive to the data being stored in a persistent component couplable to the logic circuitry/memory device.
Current claim 33 and claim 14 of the ‘975 patent both disclose wherein the address is a virtual machine physical address.

Claims 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of the ‘975 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 34-38, current application
Claims 20-24, ‘975 patent
34. An apparatus, comprising: an input/output (I/O) component configured to initiate a write request to write data to a virtual address;
20. An apparatus, comprising: an input/output (I/O) component configured to initiate a write request to write data to a virtual address;
a state machine configured to receive the write request initiated by the I/O component and generate an interrupt message;
a state machine configured to receive the write request initiated by the I/O component and generate an interrupt message;
a base address register of a component that comprises a plurality of memory media types each having different latency or persistence characteristics, the component configured to receive the interrupt message; and
a base address register of a component that comprises a plurality of memory media types each having different latency or persistence characteristics, the component configured to receive the interrupt message; and
a hypervisor, configured to: receive an interrupt message from the component;
a hypervisor, configured to: receive an interrupt message from the component;
gather I/O device access information from the component; and
gather I/O device access information from the component; and
write data to a location selected based in part on the gathered I/O device access information.
write data to a location selected based in part on the gathered I/O device access information,

wherein writing the data includes writing the data to one of: a persistent component of a memory device and a non-persistent component of the memory device based in part on a request frequency associated with the data.
35. The apparatus of claim 34, wherein the hypervisor is configured to write the data to one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a recency of an access of the data.
21. The apparatus of claim 20, wherein the hypervisor is configured to write the data to one of: the persistent component of the memory device and the non-persistent component of the memory device based in part on a recency of an access of the data.
36. The apparatus of claim 35, wherein the access of the data comprises a most recent access of the data.
22. The apparatus of claim 21, wherein the access of the data comprises a most recent access of the data.
37. The apparatus of claim 34, wherein the hypervisor is configured to write the data to one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a type of the data.
23. The apparatus of claim 20, wherein the hypervisor is configured to write the data to one of: the persistent component of the memory device and the non-persistent component of the memory device based in part on a type of the data.
38. The apparatus of claim 34, wherein the hypervisor is configured to write the data to a non-persistent component of the memory device responsive to a determination that the data has been accessed in excess of a particular frequency.
24. The apparatus of claim 20, wherein the hypervisor is configured to write the data to the non-persistent component of the memory device responsive to a determination that the data has been accessed in excess of a particular frequency.


Both the current 34 and claim 20 of the ‘975 patent disclose an apparatus, comprising: an input/output (I/O) component configured to initiate a write request to write data to a virtual address; a state machine configured to receive the write request initiated by the I/O component and generate an interrupt message; a base address register of a component that comprises a plurality of memory media types each having different latency or persistence characteristics, the component configured to receive the interrupt message; and a hypervisor, configured to: receive an interrupt message from the component; gather I/O device access information from the component; and write data to a location selected based in part on the gathered I/O device access information.
Claim 20 of the ‘975 patent also discloses wherein writing the data includes writing the data to one of: a persistent component of a memory device and a non-persistent component of the memory device based in part on a request frequency associated with the data. This was not disclosed by the current claim 34. The current claim 34 is therefore broader than claim 20 of the ‘975 patent.
The current claim 35 and claim 21 of the ‘975 patent disclose wherein the hypervisor is configured to write the data to one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a recency of an access of the data.
The current claim 36 and claim 22 of the ‘975 patent disclose wherein the access of the data comprises a most recent access of the data.
The current claim 37 and claim 23 of the ‘975 patent disclose wherein the hypervisor is configured to write the data to one of: a persistent component of the memory device and a non-persistent component of the memory device based in part on a type of the data.
The current claim 38 and claim 24 of the ‘975 patent disclose wherein the hypervisor is configured to write the data to a non-persistent component of the memory device responsive to a determination that the data has been accessed in excess of a particular frequency.

Allowable Subject Matter
Claims 20-39 contain allowable subject matter. However, claims 20-38 are rejected on the grounds of non-statutory double patenting. Claim 39 is objected to as depending upon the rejected claim 35.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 20, the prior art of record does not anticipate, explicitly teach, or fairly suggest a method comprising receiving, from the logic circuitry, the interrupt message by a hypervisor.
Further, it would not have been obvious to one of ordinary skill in the art to combine this limitation with the remaining limitations of the claim.

Referring to independent claim 29, the prior art of record does not anticipate, explicitly teach, or fairly suggest an apparatus, comprising hypervisor, configured to: receive the interrupt message from the logic circuitry.
Further, it would not have been obvious to one of ordinary skill in the art to combine this limitation with the remaining limitations of the claim.

Note that independent claim 34 contains comparable limitations to those of claim 29; therefore, it is considered to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amit et al. (US 2013/0174148) discloses a hypervisor interrupt descriptor table.
Tsirkin et al. (US 2014/0223060) discloses virtualizing interrupts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184